oFFrcrAL NorrcE FRoM couRT oF cRIMTNAL AppEALs oF TExÀs FILE   coPY
                    P,O, BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 787I I




                                                '',*oo
stlrzo1s                       ¡i. '.-l,l',¡'           Gase No. l3-13-ooleo-cR
MEDELLTN,ALBERT RoDRtcì.u-ÊZ''i;,.öi.-ry6,,.,6*_2011-1s6 pD_04a4-ls
on this day, this court has granted thg Appeltantrs motion for an extens¡on of time
in which to file the Petition for Discretionary Review. The time to file the petition
has been extended to Wednesday, June-03, 2015. NO FURTHER EXTENSIONS
wlLL BE ENTERTAINED. NorE: petition for Discretionary Review must be fired
with the Couri of Criminal Appeals.
                                                                Abef Acosta, Clerk

                            13TH COURT OF APPEALS CLERK
                            DORIAN RAMIREZ
                            901 LEOPARD
                            coRPUS CHR|ST|,       rx
                                               78401
                             DELIVERED VIA E-MAIL -